Exhibit Management’s Discussion and Analysis of Financial Condition and Results of Operations,Consolidated Financial Statements, Management’s Report on Internal Control over Financial Reportingand Reports of Independent Registered Public Accounting Firm MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION ANDRESULTS OF OPERATIONSThe Clorox Company(Dollars in millions, except per share amounts) Management’s Discussion and Analysis of Financial Condition and Results of Operations (MD&A) is designed to provide a reader of the Company’s financial statements with a narrative from the perspective of management on the Company’s financial condition, results of operations, liquidity and certain other factors that may affect future results. The MD&A should be read in conjunction with the Consolidated Financial Statements and related Notes included in Item 8, Financial Statements and Supplementary Data, of this Annual Report on Form 10-K.
